                                                 USDC SONY
                                                 DOCU MEl'Jl
UNITED STATES DISTRICT COURT                     F..LECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                    DOC# - - ---r-....-,=---=-·- __ _
                                                 DATE FILED:    "ef·/J}
                                                                      ._c9-,/
LESTER FIRSTENBERGER ET AL.,

                       Plaintiffs,            20-cv-7169 (JGK)

             - against -                      ORDER

CASTER HOLDINGS, INC D/B/A FYLLO ET
AL . '

                       Defendants.

JOHN G. KOELTL, District Judge:

         For reasons stated at the teleconference held on May 27,

2021, the motion to dismiss is denied without prejudice to

renewal.

         The plaintiffs may file an amended complaint by June 14,

2021 . The parties should provide a status letter to the Court b y

June 14, 2021, including any requests for a settlement

conference and a motion briefing schedule .

         The Clerk is directed to close docket numbers 38 and 42.

SO ORDERED .

Dated ;       New York, New York
              May 27, 2021
                                                      Koeltl
                                                      District Judge
